DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the inclined surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation has been interpreted as “the inclined portion”.
Claims 2-8 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seraphim et al. (USP 5889568 and hereafter Seraphim) in view of Huang et al. (US Pub. 20200285271 and hereafter Huang) and Oku et al. (JP 2018104238 and hereafter Oku and with reference made to provided machine translation). 
As per claim 1, Seraphim teaches (in figure 6) an electronic device, comprising: a frame (48); and a substrate (53), disposed in the frame, and having a first surface (lower surface), a second surface (upper surface) opposite to the first surface, and a first side (right side of substrate 53 in one of the displays) connecting the first surface and the second surface, wherein a vertical portion (see figure 6) is formed on the first side, the vertical portion is substantially perpendicular to the first surface. 
Seraphim does not teach an inclined portion formed on the first side such that the vertical portion is disposed between the first surface and the inclined surface, that a portion of the vertical portion is concave, wherein an included angle between the inclined portion and the second surface is greater than 90 degrees and less than 180 degrees, and the inclined portion is greater than the vertical portion in roughness. 
However, Huang teaches (in figures 1 and 4) forming substrates (1022SB and 1042SB), which comprise first surfaces (1022DS and 1042DS), second surfaces (1022US and 1042US) and first sides (1022SS and 1042SS) connecting the first and second surfaces, to include vertical portions (SS1and SS2) and inclined portions (IS1 and IS3) on the first sides, wherein the vertical portions are disposed between the first surfaces and the inclined portions, the vertical portions are substantially perpendicular to the first surfaces (see figure 4 and paragraph 29), wherein included angles (180-θ1 and 180-θ3) between the inclined portions and the second surfaces are greater than 90 degrees and less than 180 degrees (see paragraph 30 lines 24-45 and paragraph 27 lines 28-36), and the inclined portion is greater than the vertical portion in roughness (see figure 4 and paragraph 30 lines 80-97) in order to reduce bright lines or dark lines at the seams between display panels caused by light leakage (paragraph 30 lines 49-64). 
Oku teaches (in figures 1 and 5) forming side surfaces (3) of a substrate (1) to include concave portions (5) in order to suppress the production of glass powder when the substrate interacts with positioning pins (6) in subsequent manufacturing processes (lines 9-30 of page 4). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to include the vertical and inclined portions as suggested by Huang in order to reduce bright lines or dark lines at the seams between display panels caused by light leakage as taught by Huang (paragraph 30 lines 49-64) and to include concave portions in the vertical portions in order to suppress the production of glass powder as taught by Oku (lines 28-30 of page 4). 
As per claim 2, Seraphim in view of Huang and Oku teaches a light source (60 in Seraphim) disposed between the substrate (53 in Seraphim as modified by Huang and Oku) and the frame (48 in Seraphim). 
As per claim 3, Seraphim in view of Huang and Oku teaches that the inclined portion (IS1 and IS3 from Huang) is adjacent to the light source (60 in Seraphim) (see figure 6 in Seraphim which shows that substrates 53 and 54 adjacent to the light source).
As per claim 4, Seraphim in view of Huang and Oku teaches that the inclined portion (IS1 and IS3 from Huang) is greater than the first surface (lower surface of 53 in Seraphim corresponding to 1022DS and 1042DS in Huang) in roughness (see figure 4 of Huang).
As per claim 5, Seraphim in view of Huang and Oku teaches that the inclined portion (IS1 and IS3 from Huang) is greater than the second surface (upper surface of 53 in Seraphim corresponding to 1022US and 1042US in Huang) in roughness (see figure 4 of Huang).
As per claim 6, Seraphim in view of Huang and Oku teaches that the substrate (53 in Seraphim as modified by Huang and Oku) has a second side (left side of substrate 53 in one of the displays) opposite to the first side, the second side connecting the first surface and the second surface, and an another inclined portion and an another vertical portion are formed on the second side (see figure 4 of Huang).
As per claim 7, Seraphim in view of Huang and Oku teaches a circuit board (57 in Seraphim) disposed on a side of the substrate (53 in Seraphim as modified by Huang and Oku) (see figure 6 of Seraphim).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seraphim et al. (USP 5889568 and hereafter Seraphim) in view of Huang et al. (US Pub. 20200285271 and hereafter Huang) and Oku et al. (JP 2018104238 and hereafter Oku and with reference made to provided machine translation) as applied to claim 1 above and in further view of Fujiwara et al. (USP 5808719 and hereafter Fujiwara). 
As per claim 8, Seraphim in view of Huang and Oku do not specifically teach that in a direction substantially perpendicular to the second surface, a distance is formed between the first surface and the second surface, a position spaced 0.85 times the distance away from the second surface is projected on the first side to form a first intersection, and another position spaced 0.99 times the distance away from the second surface is projected on the first side to form a second intersection, wherein an angle between the first surface and a connection line of the first intersection and the second intersection is greater than 90 degrees and less than 95 degrees.
However, Huang, teaches that the vertical portions (SS1 and SS2) are formed perpendicularly to the first surfaces (1022DS and 1042DS) (see figure 4 and paragraph 29). 
Seraphim also teaches (in figures 8-9e) that that the vertical portion (right side of substrate 53 in one of the displays) is formed perpendicularly to the first surface (upper surface of substrate 53 in one of the displays) (see figure 6) and teaches that the display tiles are diced from a mother substrate. 
Additionally, Fujiwara teaches (in figure 13) that when dicing the perpendicularity of the cut end surface will fall within the range of 85-95 degrees. 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the vertical surface such that an angle of 90 to 95 degrees is formed between the vertical surface and the first surface as a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and when the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case as, both Huang and Seraphim teach that the vertical portions are perpendicular to the first surfaces and Fujiwara teaches that one of ordinary skill in the art at the time of the invention would expect perpendicularly to actually be in the range of 85-95 for the included angle. 
Additionally, applicant has not disclosed that the specific formation is for a particular unobvious purpose, produces an unexpected/significant result, solves any stated or long-standing problem in the art, or is otherwise critical. Further it appears that any number of arrangements would work equally as well.
Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to set the included angle between the vertical portion and the first surface to be larger than 90 degrees and less than 95 degrees, since it appears that the device would work equally whether or not the included angle is within this range or a range of 85-95 degrees.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jotz et al. (US Pub. 20170304980) is cited for teaching forming inclined portions (9) to have a substantial roughness by forming furrows (11) at a particular depth in order to stop crack propagation (paragraph 39) and that roughness of inclined portions is a result effective variable in that if the roughness is too high it will be more susceptible to defects and if the roughness is too low crack propagation cannot be halted (see paragraph 46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871